                          Case 18-12365-CSS               Doc 3      Filed 10/18/18         Page 1 of 56



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         -------------------------------------------------------------------x
                                                                            :
                                                                            :
         In re:                                                             : Chapter 7
                                                                            :
         Links of London, Inc.1                                             : Case No. 18-12365 ( )
                                                                            :
                                           Debtor.                          :
                                                                            :
                                                                            :
         -------------------------------------------------------------------x

             DECLARATION CONCERNING LIST OF CREDITORS AND CREDITOR MATRIX

                  I, Martha Parilla, the designated representative of the above-captioned debtor (the

         “Debtor”), declare under penalty of perjury that I have reviewed the List of Creditors submitted

         herewith, pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure for

         the United States Bankruptcy Court for the District of Delaware, containing the complete list of

         creditors of the Debtor, and hereby verify that the information contained therein is complete, true

         and correct to the best of my knowledge.

                  The information contained in the List of Creditors is based on a review of the Debtor’s

         books and records; the Debtor has not completed a comprehensive legal and/or factual

         investigation with regard to possible defenses to any claims of the potential claimants included in

         the List of Creditors. In addition, certain of the entities included in the List of Creditors may not

         hold outstanding claims as of the date hereof, and thus may not be creditors of the Debtor for

         purposes of this chapter 7 case, but are included herein for notice purposes out of an abundance

         of caution. Therefore, the List of Creditors does not and should not be deemed to constitute: (1)

         an acknowledgement that any person or entity listed currently holds a claim against the Debtor;


         1
          . The last four digits of the Debtor’s taxpayer identification number are (2839). The Debtor’s address is 369
         Lexington, Ave, 6th Floor, New York, NY 10017.
01:23729054.1
                        Case 18-12365-CSS         Doc 3    Filed 10/18/18     Page 2 of 56



         (2) an acknowledgement of the allowability, in whole or in part, of any claim asserted by any

         person or entity listed; or (3) a waiver of any right or legal position of the Debtor. In addition,

         the List of Creditors does not include the Debtor’s customers because the customers are

         generally not a current creditor of the Debtor, because such information may be confidential

         information, and because the Debtor’s customer list may constitute a marketable and valuable

         asset of the Debtor’s estate.



         Date: October 18, 2018                           Links of London, Inc.

                                                          /s/ Martha Parilla
                                                          Martha Parilla
                                                          Designated Representative




01:23729054.1
               Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 3 of 56



Buggs, Keisha
660 St. Nicholas Ave #41
New York, NY 10030

Jean Jacques, Carlyne
911 Bruckner Blvd
Floor 1
Bronx, NY 10459

Lafontant, Ita
225 Parkside Ave
Apt 4U
Brooklyn, NY 11226

Romanyuga, Nataliya
P.O. Box 620
New York, NY 10113

Gaynor, Victoria
68-43 Burns St.
Forest Hill, NY 11375

Nano, Ardesa
557 Kearney Ave
Cliffside Park, NJ 07010

Palomino, Sarah M.
300 South Central Ave
Apt C40
Hartsdale, NY 10530

Ibarra, Dolores
113 Broadview Lane
Winters1, CA 95694

Li, Jiexi 1200 4th Street
Apt 433
San Francisco, CA 94158

Nava, Laura
A. 1484 27th Ave
San Francisco, CA 94122


Ruffin, Taylor
59 Pearl Street
Oakland, CA 94611

Tou, Si Ian
632 St. Francis Blvd
Daly City, CA 94015
               Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 4 of 56




Bolbolan, Sahra
6469 Bugbee Ave
Las Vegas, NV 89103

Ayala, Yasmine
373 Lincoln Ave
Cliffside Park, NJ 07010

Cake, Erika
21 Blue Ridge Road
Lodi, NJ 07644

Cevallos, Amy
577 Dewey Ave
Cliffsidepark, NJ 07010

Hadzovic, Denise
50 Columbia Ave
Cliffside Park, NJ 07010

Regalbuto, Phyllis
552 Mabie Street
New Milford, NJ 07646

Salci, Tabitha
6 Salci Court
Chestnut Ridge, NY 10977

Sgambellone, Francesca
G.242 4 Street
Palisades Park, NJ 07650

Zamlout, Theresa 93 Platt Ave
Saddle Brook, NJ 07663

LeBlanc, Kerry
28320 Pine Meadow Way
Yorda Linda, CA 92887

Preedge, Lauri M.
21 Gleneagles Dr.
Newport Beach, CA 92660

Reilly, Bridget
1380 Village Way Apt E105
Costa Mesa, CA 92626
              Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 5 of 56



Vandervelde, Kambria
3440 Hathaway Ave
#223
Long Beach, CA 90815

Yagi-Booth, Susan
26 Songbird Lane
Aliso Viejo, CA 92656

Irizarry, Linda
8793 Lightwave Ave
#255
San Diego, CA 92123

Liu, Ying
9215 Questor Place 3433
San Diego, CA 92108

Chen, Candy
1125 Ramblewood Way
San Mateo, CA 94403

Dunn, Jonathan
A.1121 Terilyn Avenue
San Jose, CA 95122

Sanjideh, Nazgol
1427 Courtyard Dr
San Jose, CA 95118

Swen, Kay
656 Fairway Circle
Hillsborough, CA 94010

Barsom, Maha
22 Mallard Cove Way
Barrington, RI 02806

Carson-Lopes, Fiona
53 Daniels st.
Apt. A
Millis, MA 02054

Drooker, Elise
100 Rosemary Way
#201
Needham, MA 02494
               Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 6 of 56



Mallory, Brooke
C.96 Washington St
Apt 12
Brighton, MA 02135

Corporan, Jessica
301 Quarropas St
10G
White Plains, NY 10601

Odum, Shanell
120 Casals Pl. Apt 315
Bronx, NY 10475

Pena, Sandra
M.470 Prospect Ave
Oradell, NJ 07649

Rogers, Joanna
5 Norma Place
Scarsdale, NY 10583

Vasilopoulos, Geraldine
27 maple ave
Apt 2a
Hastings on Hudson, NY 10706

Henry, Megan
162-19 144th Avenue
Jamaica, NY 11434

Lizama, Fernanda
62 Murray Drive
Westbury, NY 11590

Taylor, Allison
44 Timber Ridge Dr
Huntington, NY 11743

Taylor, Claudia
44 Timber Ridge Dr.
Huntington, NY 11743

Argyros, Maria
3225 Glennon Place
Bronx, NY 10465
Flores, Noel
600 West 144th st apt 2F
New York, NY 10031
               Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 7 of 56



Frazier, Jessica
447 Prospect Street
Apt # 59
East Orange, NJ 07017

Sabino, Nicole
1906 Bergenline Ave
Apt 3
Union City, NJ 07087

Sinanaj, Sevdi
497 West 182nd Street
Apt 1F
New York, NY 10033

Alexander, JaNeen
246 Vermont Ave
Irvington, NJ 07111

Eisenbarth, Jessica
91 Ohio Ave
Long Beach, NY 11561

Firpo, Dafnee
1306 Putnam Ave
Brooklyn, NY 11221

Nereus, Fetessie
21911 113th Drive
Queens Village, NY 11429

Baxter, Elan M.
3215 N. Dayton Street
Chicago, IL 60657

Goldrick, Katherine
1960 N Lincoln Park West
#308
Chicago, IL 60614

Gray, Tolamy
8043 S. Constance Avenue
Chicago, IL 60617


Martinez, Robert J.
168 Kachina Dr
Henderson, NV 89074
               Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 8 of 56



Mencos, Jennifer
3649 Saint Bar Court
Las Vegas, NV 89115

Oberle, Leah
1111 S Casino Center
Las Vegas, NV 89104

Provenzano, Laura
9850 S Maryland Ave
Ste A5
Las Vegas, NV 89183

Tran, Lien
5795 W Flamingo Road
Apt 107
Las Vegas, NV 89103

Yaiying, Surakittichai
2005 Cameron St.
Las Vegas, NV 89102

Jackson, Janeah M.
227 Naples Terrace 3E
BRONX, NY 10463

Munoz, Lucero
647 New Jersey Ave
Brooklyn, NY 11207

Odlum, Latoya
919 Eastern Parkway Apt 1G
Brooklyn, NY 11213

Raza, Ali 553 Gates Ave
#3
Brooklyn, NY 11221

Parilla, Martha
88-57 118th Street
Apt 3N
Kew Gardens, NY 11415

Angelo, Angelica
104 Baltusrol Road
Summit, NJ 07901

Atkins, Richard
255 W. 15th Street
Apt 19
New York, NY 10011
               Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 9 of 56



Grippo, Kristy
545 Washington Ave Apt #203
Brooklyn, NY 11238

Petrakis, Evangelia G.
10 West Street
Apt 22A
New York City, NY 10004

Grannell, Rachael
415 E90th street
Apt 3A
New York, NY 10128

Krystallidou, Danai
25 Senate Place
Apt 421
Jersey City, NJ 07306

Triviza, Paraskevi
3960 54TH Street
APT 4N
Woodside, NY 11377

Christensen-Jennings, Douglas
31-42 32nd Street
Apt# 12
Queens, NY 11106

Tisi, Dominick
1755 York Ave
Apt 22A
New York, NY 10128

Trivizas, George
39-60 54th Street
Woodside, NY 11377

Almeida, Alicia
199 Pond Hill Rd.
North Haven, CT 06473

Choi, Michelle J.
155 West 68th Street Apt 1622
New York, NY 10023

Coyne, Kate
254 South Davis Ave
Audubon, NJ 08106
              Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 10 of 56



Kendall, William
119-03 220 St.
Cambria Hts., NY 11411

Lawner, Jason
200 E. 82nd Street
Apt 17F
New York, NY 10028

Wang, Liming
20 River Road
Apt. 6H
New York, NY 10044

GRIFFIN GmbH
Am Brestenberg 5
D - 78713 Schramberg
Schramberg
Germany
Germany

Harney & Sons
5723 Route 22,
Millerton, 10017
USA

NYC Department of Finance
PO Box 3933
New York, 10008-3933
New York
USA

Stark Scalamandre Fabric LLC
979 Third Avenue
10th Floor
New York, 10022
New York

Worldpay
3 Hardman Square
Spinningfields
Manchester, M3 3EB
England

Emily Hsu
607-8588 Lansdowne Road
Richmond, V6X0B3
Canada
               Case 18-12365-CSS         Doc 3   Filed 10/18/18   Page 11 of 56



Lena Tesone Douenias
C/O La Lettera Calligraphy NYC

Newport/Mesa ProLiteracy
1000 Avocado Ave.
Newport Beach, CA- 92660

Miran Kim
242 W 103rd St
Apt 6
New York
NY - 10025-4480

Sarah Joy Cabana
Joyfulexpressions Art and Illustration
736 Opal Dr. #3
San Jose, CA - 95117

International Stone Services, Inc.
80 Orville Drive
Suite 100
Bohemia, NY - 11716

FGH Products
68 Hunters Vale
Hockley
Birmingham, B19 2XH
United Kingdom

Horo Linea
Via F.lli Lumiere 88/1
AREZZO, 52100
ITALY
Italy

Seven Castles, Inc.
55-A, Eleventh,
New Manila
Quezon City, 1112
Phillippines
Philippines

Town Talk Polish Co Ltd
Slater Lane
Bolton, BL1 2TQ
United Kingdom
               Case 18-12365-CSS            Doc 3   Filed 10/18/18   Page 12 of 56



Christian Fischbacher
Postfach 110251
Simonshofchen
Germany, D-42302
Germany

Keenpac
Centurian Way
Meridian Business Park
LE19 1WH
United Kingdom

R Platnauer Ltd
Nuvo House
Austin Way
Birmingham, B42 1DU
United Kingdom
Clint Byrne
USA

Juliana Dewi
USA

Molly Dale Peterson
7200 Melody Lane #63
LA MESA, 91942
CA
USA

American Express
PO Box 360002
Ft. Lauderdale, 33336
FL
USA

Atlantic / De Lage Landen Financial Serv.
PO BOX 41602
Philadelphia, 19101
PA
USA

Atlantic Tomorrows Office
GPO P.O. Box 26200
New York, 10087
NY
USA
               Case 18-12365-CSS        Doc 3   Filed 10/18/18   Page 13 of 56



British American Business Association Bab
52 Vanderbilt Avenue
20th Floor
New York, 10017
NY
USA

Capitol Light
PO BOX 418453
BOSTON, 02241
MA
USA

Chelsea Sanitation Service Inc.
PO BOX 451
Kearney, 07032
NJ
USA

Cigna Medical
C/O Wells Fargo Bank, Dept 59
1700 Lincoln Street, LL#3
DENVER, 80274
CO
USA

Coloredge, Inc c/o PNC Bank
LockBox #826977
312 W Route 38
MOORESTOWN, 08057
NJ
USA

Continental Benefits Group Inc.
95 Connecticut Drive
Suite C
Burlington, 08016
NJ
USA

Dell Marketing L.P.
Dell USA L.P.
P.O. Box 643561
PITTSBURGH, 15264
PA
USA
              Case 18-12365-CSS        Doc 3   Filed 10/18/18   Page 14 of 56



Deloitte & Touche Llp
1 Concorde Gate
Suite 200
Toronto, M3C 4G4
ON
Canada

Engraving By Jack
861 6th Avenue, Suite 710
San Diego, 92101
CA
USA

Fashion Island
Newport Beach
949-720-3316, 92660
CA
USA

Montgomery County
Fire Prevention & Code Compliance
255 Rockville Pike, 2nd FL
ROCKVILLE, 20850
MD
USA

Global Facility Management & Construction
525 Broadhollow Road
Suite 100
Melville, 11747
NY
USA

Gotham Media, Llc
2360 Corporate Circle, 3rd Floor
Henderson, 89074
NV
USA

Benefitplan Manager
100 Valley Road
Suite 202
MOUNT ARLINGTON, 07856
NJ
USA
               Case 18-12365-CSS       Doc 3   Filed 10/18/18   Page 15 of 56



Heirloom Engravers
c/o Wade Eicainon
150 Post Street
San Francisco, 94108
CA
USA

International Environment Management Inc
24516 Network Place
Chicago, 60673
IL
USA

Kaploss Security, Inc.
BLI Security Division
156-36- Cross Bay Blvd
Howard Beach, 11414
NY
USA

KVB Partners Inc.
60 Broad Street, Suite 3502
New York, 10004
NY
USA

Rakuten Marketing LLC
PO Box 415613
Boston, 02241
MA
USA

Masterpiece International, Ltd
New York
, 10006
NY
USA

Morris Visitor Publications Llc
P.O.BOX 1584
Augusta, 30903
GA
USA

Morrison Cohen Llp
909 3rd Ave.
New York, 10022
NY
USA
               Case 18-12365-CSS          Doc 3   Filed 10/18/18   Page 16 of 56



New York Media
PO BOX 8500-15120
Philadelphia, 19178
PA
USA

Nulogic Inc.
360 East 88th Street, Suite 21C
New York, 10128
NY
USA

Nyc Fire Department
Church Street Station
PO Box 840
New York, 10008
NY
USA

Oval Office Inc.
532-B Cherry Lane
FLORAL PARK, 11001
NY
USA

Pyramid Consulting Group, Llc
1001 Avenue of the Americas, 24th Floor
New York, 10018
NY
USA

ScentAir Technologies, Inc.
P.O. Box 978754
DALLAS, 75397-8754
TX
USA

Seyfarth Shaw Attorneys LLP
3807 Collections Center Drive
Chicago, 60693
IL
USA

Staples Business Advantage
Dept NY
PO Box 415256
BOSTON, 02241
MA
USA
              Case 18-12365-CSS    Doc 3   Filed 10/18/18   Page 17 of 56



Style Expo
601 W. 26th Street, Ste# M254
New York, 10001
NY
USA

Taline Jewelry & Watches
725 River Road
Suite 39
EDGEWATER, 07020
NJ
USA

The Company Corporation
2711 Centerville Road
Suite 400
Wilmington, 19808
DE
USA

Towerstream Corporation
P.O. Box 414061
Boston, 02241-4061
MA
USA

Uline Shipping Supplies Inc.
PO Box 88741
CHICAGO, 60680-1741
IL
USA

Venus Jewelers & Gemologists
1024 Easton Ave.
Somerset, 08873
NJ
USA

City Of Newport Beach
City of Newport Beach
PO Box 4999
Whittier, 90607-4999
CA
USA

Clark County Assessor
500 S Grand Central Pkwy, 2nd FL
PO BOX 551401
Las Vegas, 89155
NV
USA
               Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 18 of 56



Clark County Business License
PO BOX 551810
Las Vegas, 89155
NV
USA

Controller Of Maryland
USA

Nevada Secretary Of State
202 North Carson Street
Status Division
CARSON CITY, 89701
NV
USA

County of Orange
Treasurer-Tax Collector
P.O. Box 1438
Santa Ana, 92702
CA
USA

San Francisco Tax Collector
Unsecured Personal Property Tax
PO BOX 7427
San Francisco, 94120
CA
USA

New Jersey Division of Taxation
Revenue Processing Center
PO Box 999
Trenton, 08646
NJ
USA

Town Of Natick
13 East Central St.
Natick, 01760
MA
USA

United Corporate Services, Inc.
Ten Bank Street, Suite 560
White Plains, 10606
NY
USA
              Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 19 of 56



200 Park, L.P.
PO Box 782263
PHILADELPHIA, 19178
PA
USA

575 Associates, L.L.C
575 Madison Avenue, Suite 701
New York, 10022
NY
USA

Able Fire Prevention Corp.
241 West 26th Street
New York, 10001
NY
USA

Academy Engraving, Inc.
271 Madison Avenue, Suite 207
New York, 10016
NY
USA

AT&T
PO Box 5080
CAROL STREAM, 60197-5080
IL
USA

Windstream / Broadview Networks
PO BOX 9242
Uniondale, 11555
NY
USA

Century Link (Las Vegas)
PO BOX 2961
Phoenix, 85062
AZ
USA

Con Edison
P.O. Box 1702
New York, 10116
NY
USA
               Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 20 of 56



Megapath, Inc.
PO BOX 120324, DEPT. 0324
DALLAS, 75312-0324
TX
USA

Ready Refresh by Nestle
P.O. Box 856192
Louisville, 40285
KY
USA

DGA Security Systems, Inc.
PO Box 1920
New York, 10101
NY
USA

Direct Energy Business
P.O. BOX 70220
PHILADELPHIA, 19176
PA
USA

Fed Ex Main Account
P.O. Box 371461
Pittsburgh, 15250
PA
USA

Leslie Water Works Inc.
146 Lauman Lane
Hicksville, 11801
NY
USA

Madison Tower Associates L.P.
PO Box 27320
New York, 10087
NY
USA

Mutual Security Services, Inc.
P.O. Box 3711
NEW YORK, 10008
NY
USA
               Case 18-12365-CSS     Doc 3   Filed 10/18/18   Page 21 of 56



Shoppes At The Palazzo
PO BOX 86 (SDS-12-2781)
Minneapolis, 55486
MN
USA

United Parcel Services
28013 Network Place
Chicago, 60673
IL
USA

Verizon
P.O. Box 920041
Dallas, 75392
TX
USA

Worldwide Express (U.P.S.)
PO Box 21272
NEW YORK, 10087
NY
USA

Avedis Vinasian
3708 Valley Drive
NORTH LAS VEGAS, 89032
CA
USA

JBCStyle
108 West 39th Street
7th Floor
NEW YORK, 10018
NY
USA

St. Moritz Security Services, Inc.
PO Box 5017
GREENSBURG, 15601
PA
USA

NYS Unemployment Insurance
P.O. Box 4301
BINGHAMTON, 13902
NY
USA
                Case 18-12365-CSS        Doc 3   Filed 10/18/18   Page 22 of 56



Kristen Maloney
7138 Saranac St Apt 4
La Mesa, CA - 91942
USA

Rebecca Matthews

Malca Amit USA
PO Box 345003
JAMAICA, 11434
NY
USA

Four Star General Cleaning Corp
19 West 21st Street, Room 601A
NEW YORK, 10010
NY

Alsford Page & Gems

Secretary of State - State of Illinois
501 S. Second Street
Room 350
SPRINGFIELD, 62756
IL
USA

369 Lexington Borrower LLC
369 Lexington Ave, 17 Floor
NEW YORK, 10017
NY

Gente LLC
122 Parish Drive
WAYNE, 07470
NJ

24 Seven Inc
120 Wooster St, 4th Floor
NEW YORK, 10012
NY

World-Wide Business Centers
575 Madison Ave, Suite 1006
NEW YORK, 10022-2511
NY

C & S Hot Stamping
20 Edgewater Place
EDGEWATER, 07020
NJ
              Case 18-12365-CSS         Doc 3   Filed 10/18/18   Page 23 of 56




The Goldsmith at Chestnut Hill
The Mall at Chestnut Hill
199 Boylston St
CHESTNUT HILL, 02467
MA

Zip2Tax, LLC
Zip2Tax Payment Processing
PO Box 606
CAMDEN, 13316
NY

Google Inc.
Dept. 33654
P.O. Box 39000
SAN FRANCISCO, 94139
CA

Cision US, Inc
PO Bix 98869
CHICAGO, 60693
IL

Pitney Bowes Global Financial Services LLC
PO Box 371887
PITTSBURGH, 15250-7874
PA

Stellae
50 Marcus Drive
MELVILLE, 11747
NY

Food In Motion, Inc.
218 Sullivan Street
NEW YORK, 10012
NY

Blackstone Enterprises, Inc
401 Newport Center Drive
Suite A222
NEWPORT BEACH, 92660
CA

Advance Metro of NY
185 Prince Pkwy
FARMINGDALE, 11735
NY
              Case 18-12365-CSS     Doc 3   Filed 10/18/18   Page 24 of 56



Career Group Inc.
P.O. Box 203654
DALLAS, 75320
TX

Fantastic Jewelry
833 Market Street
Suite 511
SAN FRANCISCO, 94103
CA

FOLLI FOLLIE JAPAN, LTD
4F PIRAMIDE, 6-6-9 ROPPONGI
MINATO-KU TOKYO
, JAPAN

CI-Group
10 Salem Park
PO Box 461
WHITEHOUSE, 08888
NJ

Spark Business Services Group Inc
1077 Marinaside Cres,
Vancouver, BC V6Z 2Z5
Canada

K Plus design collective LLC
22-19 41St Ave
Suite 3
LONG ISLAND CITY, 11101
NY

UPS CANADA
P.O. Box 4900
Station A
TORONTO, M5W 047
ON

Gotham Mini Storage
501 10th Avenue
NEW YORK, 10018
NY

Minuteman Press
305 Atlantic ave
BROOKLYN, 11201
NY
               Case 18-12365-CSS        Doc 3   Filed 10/18/18   Page 25 of 56



United States Treasury
Department of the Treasury
Internal Revenue Service
OGDEN, 84201
UT

Robert Martinez
168 Kachina Drive
HENDERSON, 89074
NV

Phyllis Regalbuto
552 Mabie Street
NEW MILFORD, 07646
NJ

Purelyprint inc
3184 Ridgeway Dr
Unit 46
, L5L 5S7

PriceTrace LLC
500 N. Central Express Way
Suite 231
PLANO, 75074
TX

The Luxury Marketing Council
64 East 80th Street
Attn: Gregory J. Furman
NEW YORK, 10075
NY

Standard Security Life Ins. Co. of NY
485 Madison avenue
NEW YORK, 10022
NY

Qubit. Inc
28 East 28th Street, 9th Floor
NEW YORK, 10016
NY

Cogent Communications, Inc
P.O. Box 791087
BALTIMORE, 21279
MD

Atcom Internet & Multimedia S.A
95 Aristotelous Street, 13671
Acharnes, Athens, Greece 099875708
                Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 26 of 56




The Jewelers Board of Trade
95 Jefferson BLVD
WARWICK, 02888
RI

Paylocity Payroll
3850 N. Wilke Road
ARLINGTON HEIGHTS, 60004
IL

Mirko Engraving Ltd
104 - 55 Queen St. E.
Toronto, ON M5C 1R6

Corporate Credit Card
C/O Evangelia Petrakis

Romon Ly Jewelry Repair Co.
833 Market Street # 510
SAN FRANCISCO, 94103
CA

Frasco Profiles Inc.
215 W Alameda Avenue
BURBANK, 91502
CA

Kristy Grippo

RKA Enterprises dba Sign Xpress
3230 Polaris Avenue
#6
LAS VEGAS, 89102
NV

Westfield World Trade Center

Vinayak Jewels India PVT LTD

Brooke Conti
828 Darlington Drive
OLD BRIDGE, 08857
NJ

131-135 Prince Street LLC
P.O. Box 415980
Property #0287
BOSTON, 02241-5980
MA
              Case 18-12365-CSS    Doc 3   Filed 10/18/18   Page 27 of 56



GravoTech, Inc
PO Box 934020
ATLANTA, 31193
GA

Linkedin Corporation
62228 Collections Center Drive
CHICAGO, 60693
IL

Ignite Visibility LLC
5060 Shoreham Place
Suite 260
SAN DIEGO, 92122
CA

Dariusz Dabkowski
6072 67th Avenue
RIDGEWOOD, 11385
NY

State Corporation Commission
PO Box 7607
MERRIFIELD, 22116
VA

Cosmetic Executive Women, Inc
159 W. 25th Street
8th Floor
NEW YORK, 10001
NY

Sheridan & Co
36 East 31st Street
Room 1003
NEW YORK, 10016
NY

Piece Management, Inc.
117 South Second Street
NEW HYDE PARK, 11040
NY

St. George's Society Of New York
216 East 45th Street, Suite 901
NEW YORK, 10017
NY
                Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 28 of 56



QSI Facilities
128 North 1st Street
P.O.Box 589
COLWICH, 67030
KS

MassMutual Retirement Services
100 Bright Meadow Blvd
ENFIELD, 06082
CT

Dominick Tisi

Danai Krystallidou

Mark Simonetti
235 Third Ave
GARWOOD, 07027
NJ

Service Evaluation Concepts
210 Crossways Park Drive
WOODBURY, 11797
NY

Chadwick Carswell Lighting
196 Pinehurst Avenue
6i
NEW YORK, 10033
NY

HP Jewelers, Inc
5 S. Wabash Ave
Ste. 801
CHICAGO, 60603
IL

Baked with Joy
57 Glen Cameron Road Unit 22
Thornhill, Ont L3T 1p3

Executive Cleaning Service, LLC
460 New York Ave
HUNTINGTON, 11743
NY

AP Architect Studio P.C.
250 Seeley Street
#10
BROOKLYN, 11218
NY
                 Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 29 of 56




Tan Engineering, P.C.
108-18 Queens Boulevard
Suite 1A, Second Floor
FOREST HILLS, 11375
NY

Alexis Liz

Richard Atkins

Jeaneliz Mariani
217 Bainbridge Street
Apt 1B
BROOKLYN, 11233
NY

CIGNA Life Ins. Co. of New York
P.O. Box 41499
PHILADELPHIA, 19101-1499
PA

CHLIC (Cigna Dental)
PO Box 644546
PITTSBURGH, 15264-4546
PA

Global Capacity
PO Box 674041
Dallas, 75267-4041
TX

Cosmos
11-05 44th Drive
LONG ISLAND CITY, 11101
NY

Nest International, Inc
550 Crescent Blvd
GLOUCESTER CITY, 08030
NJ

Paraskevi Triviza

Sherry Beizaee
7287 Camino Degrazia
Unit 6
SAN DIEGO, 92111
CA
              Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 30 of 56



Tristan Bailey
123 65th Street
WEST NEW YORK, 07093
NJ

Wendy Hope
93 Underhill Ave
#1D
BROOKLYN, 11238
NY

Scarborough & Tweed
40 Clinton Street
PLEASANTVILLE, 10570
NY

Azalia Brown
110 West 137th Street
Apt. 3B
NEW YORK, 10030
NY

917-930-0314
Lan Nguyen-Khoa
104 Belvue Drive
LOS GATOS, 95032
CA

Powell Window Cleaning
8167 Mystic Desert Avenue
LAS VEGAS, 89131
NV

Ariana Ford
1313 Santa Clara
VALLEJO, 94590
CA

Datamax Services, Inc
6251 Park of Commerce Blvd
Suite B
BOCA RATON, 33487
FL

Hafele America Co.
PO Box 890779
CHARLOTTE, 28289
NC
               Case 18-12365-CSS     Doc 3   Filed 10/18/18   Page 31 of 56



Michael J. Grillo
9 Shady Lane
Scasdale, 10583
NY

Mats Inc
179 Campanelli Parkway
STOUGHTON, 02072
MA

Gilbert Displays, Inc
110 Spagnoli Road
MELVILLE, 11747
NY

Nina Bogomas
225 West 113 Street
Apt B
NEW YORK, 10026

Criteo Corp
PO Box 392422
PITTSBURGH, 15251
PA

Infinite Manufacturing Group, Inc.
35 O'brien Street
KEARNY, 07032
NJ

Commercial Solutions
21 Industrial Drive
SMITHFIELD, 02917
RI

Shopping Links
PO Box 322
KEW EAST, VIC 3102

Perspectives
3005 Venture Court
EXPORT, 15632
PA

Gregory Sharps
9600 Milestone Way
#2046
COLLEGE PARK, 20740
MD
               Case 18-12365-CSS       Doc 3   Filed 10/18/18   Page 32 of 56



A/R Retail LLC
P.O. Box 200952
PITTSBURGH, 15251
PA

Maria-Stefania Vavylopoulou
3 Hanover Square
18F
NEW YORK, 10004
NY

Fresh Meadow Mechanical Service, LLC
65-01 Fresh Meadow LAne
FRESH MEADOWS, 11365
NY

Olga Naiman
364 St. Marks Avenue
Studio 3D
BROOKLYN, 11238
NY

Criteo Canada Corp.
500 King Street West
3rd Floor
M5V1L9 Toronto

Keter Environmental Services, Inc
P.O. Bix 417468
BOSTON, 02241
MA

TNT USA Inc
Dept 781108
DETROIT, 48278
MI

Jason Lawner

Kambria Vandervelde
3440 Hathaway Ave #223
LONG BEACH, 90815
CA

Ruth Phillips
124 10th Ave
MANCHESTER TOWNSHIP, 08759
NJ
               Case 18-12365-CSS       Doc 3   Filed 10/18/18   Page 33 of 56



Novel Swim LLC
456 Prospect Avenue
2L
BROOKLYN, 11215
NY

Douglas Quinteros
4 Prospect Street West
SELDEN, 11784
NY

A/R Retail LLC
P.O. Box 347489
PITTSBURGH, 15251
PA

Reliable Window Cleaning Co
PO BOX 182
MASSAPEQUA PARK, 11762
NY

Incorporate.com
PO Box 13397
PHILADELPHIA, 19101
PA

George Department of Revenue
Processing Center
PO BOX 105499
ATLANTA, 30348
GA

Virginia Department of Taxation
PO Box 1777
RICHMOND, 23218
VA

Sarah Palomino
300 South Central Ave
Apt C40
HARTSDALE, 10530
NY

Architectural Flooring Resource, Inc
135 West 27th Street 6th Floor
NEW YORK, 10001
NY
              Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 34 of 56



KOKO ART AGENCY
330 Pearl Street
#2B
NEW YORK, 10038
NY

Country Floors (CFA LLC)
15 East 16th Street
NEW YORK, 10003

Sensormatic Electronics Corp.
P.O. Box 281021
ATLANTA, 30384
GA

Gridley Records, Inc,
110-20 68th Drive
FOREST HILLS, 11375
NY

Quality Building Services
801 2nd Avenue
NEW YORK, 10017
NY

Paul O'Connell
4164 Deyo Avenue
BROOKFIELD, 60513
IL

Kwik Signs
4 Easy Street
Port Perry, L9L-0A1
Ontario

Watch Repair & Company
62 West 47th Street
Suite 211
NEW YORK, 10036
New York

Qiuyue Zhao
348 Grand Park Circle
SAN JOSE, 95136
California

NKPR Inc. CAD
312 Adelaide Street West
Suite 100
Toronto, M5V 1R2
Ontario, Canada
              Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 35 of 56




NKPR, Inc.
87 Walker Street, #6B
NEW YORK, 10013
New York

Krown Retail Construction Ltd
75 First Street, #236
Orangeville, L9W 5B6
Ontario, Canada

T.E.C. Leaseholds Limited
220 Yonge Street, Suite 110
P.O. Box 511
Toronto, M5B 2H1
Ontario, Canada

Knight Signs
7462 Progress Way
Delta, V4G 1E1
B.C. Canada

Fry-Wagner Moving Storage Co.
3700 Rider Trail South
EARTH CITY, 63045
MO

Shawmut Design and Construction
560 Harrison Avenue
BOSTON, 02118
MA

Ontrea Inc. (Sherway Gardens)
25 The West Mall
PO Box 101
Etobicoke, M9C 1B8
Ontario

Mood Media
P.B. Box 71070
CHARLOTTE, 28272
NC

Marcum LLP
1600 Market Street
32nd Floor
PHILADELPHIA, 19103
PA

Cassidy McCabe
               Case 18-12365-CSS     Doc 3   Filed 10/18/18   Page 36 of 56



Digitcom
250 Rimrock Road
Toronto, M3J 3A6
Ontario, Canada

Interstate Signcrafters LLC
130 Commerce road
BOYNTON BEACH, 33426
Florida

Julie Casesa

Templeton Doc Limited Partnership
c/o V8201 Station Terminal
Vancouver, V6B 6N3
BC

SMZDM.COM
12TH YARD OF YANGQIAO
MAJIAPU EAST ROAD
BEIJING
CHINA

Intertek Testing Services NA, Inc.
3933 US Route 11
CORTLAND, 13045
NY

Abraham Ruiz
2 Haven Plaza, 7-G
NEW YORK, 10009
NY

Michelle Hernandez
154-46 71st Avenue
FLUSHING, 11367
NY

Jorge Lafuente
3639 N. Pine Grove Ave.
Apt. 17G
CHICAGO, 60613
IL

W.B. Mason Co., Inc.
PO Box 981101
BOSTON, 02298
MA
               Case 18-12365-CSS           Doc 3   Filed 10/18/18   Page 37 of 56



Fiona Carson
53 Daniels Road
Apt. A
MILLIS, 02054
MA

Jillian Lopez-Gandia
735 Mace Avenue
Apt. B1
BRONX, 10467
NY

Securitas Security Services USA, Inc.
P.O. Box 403412
ATLANTA, 30384
GA

Douglas Christensen-Jennings
31-42 32nd Street
Apt. 12
ASTORIA, 11106
NY

Jairam (Andrew) Bharat

PIMS New York Inc.
20 West 36th Street
2nd Floor
NEW YORK, 10018
NY

Pest Elimination Systems Technology Inc.
9201 Fourth Avenue
Ste 200
Brooklyn, 11209
NY

Creative Circle, LLC
PO Box 74008799
CHICAGO, 60674-8799
IL

Vision Woodworking, Inc.
7890 Hickory Street NE
MINNEAPOLIS, 55432
Fridley
                Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 38 of 56



Encore Catering
22 Deforest Avenue
Unit 3
EAST HANOVER, 07936
NJ

South Shore Sign Company
550 Morristown Road
MATAWAN, 07747
NJ

Briana Amr
2525 Coolidge Avenue
OAKLAND, 94601
CA

Victoria Altamura
135 Cottrell Road
MATAWAN, 07747
NJ

Scratch Events, LLC
36 Cooper Square
2nd Floor
NEW YORK, 10003
NY

ShopperTrak RCT Corporation
6564 Solution Center
CHICAGO, 60677
IL

SOL RUBIN PAINTING
88 Toledo Street
FARMINGDALE, 11735
NY

Richard Kissi

Brink's Canada Limited
P.O. Box 4590 Station A
c/o TX401C
, M5W 7B1
Toronto ON

Angie Lopez
               Case 18-12365-CSS         Doc 3   Filed 10/18/18   Page 39 of 56




Mocap NYC, LLC
325 Gold Street, Suite 304
BROOKLYN, 11201
USA

Lori Mitchell
11732 Evergold Street
SAN DIEGO, 92131
CA

K & R Electric Co., Inc.
4347 Hylan Blvd.
STATEN ISLAND, 10312
NY

Preferred Sprinkler & Mechanical Corp.
3129 Bailey Avenue
BRONX, 10463
NY

Eclipse Contracting Corp.
15 South Macquesten Pkwy.
Suite 2
MOUNT VERNON, 10550
NY

2 Sides Design Group, LLC
218 Middle Road
Brentwood, 03833
New Hampshire

Berglass & Associates
399 Park Avenue
39th Floor
NEW YORK, 10022
NY

Matthew Warner


Avalara Inc.
Dept. 16781
PALATINE, 60055
IL

Fifteen Prince Arthur
15 Prince Arthur Avenue
Toronto, M5R 1B2
OR
               Case 18-12365-CSS     Doc 3   Filed 10/18/18   Page 40 of 56



ILLUSTRATION (USA) INC.
207 N. Moss Road
Suite #205
WINTER SPRINGS, 32708
FL

Ellie Keeton
350 East 30th Street
Apt. 6V
NEW YORK, 10016
NY

Zeus Enterprise Inc. dba Yieldify
Yieldify at WeWork Irving Place
Office # 7104, 33 Irving Pl
NEW YORK, 10003
NY

Kate Goldrick
1960 N. Lincoln Park West #308
CHICAGO, 60614
IL

Creative Design Architecture, Inc.
1855 Village Center Circle
LAS VEGAS, 89134
NV

North American Bancard LLC
250 Stephenson Highway
TROY, 48083
MI

Burdifilek Inc.
183 Bathurst Street
Suite 300
Toronto, M5T 2R7
Ontario, Canada

Verge Marketing Inc.
1140 Broadway, Suite 701
NEW YORK, 10001
New York

Clark County Building Department

deHaan Design Company Inc.
96 Princess Anne Crescent
Toronto, M9A 2P9
Canada
              Case 18-12365-CSS       Doc 3   Filed 10/18/18   Page 41 of 56



Melroy Engineering Inc.
370 E. Windmill Lane, Suite 100
LAS VEGAS, 89123
Nevada

Telecom Source Direct LLC
532 #B Cherry Lane
FLORAL PARK, 11001
NEW YORK

The HIDI Group
155 Gordon Baker Road
Suite 200
Toronto, M2H 3N5
Ontario

Catalyst Leadership Development Group LLC
37502 Worcester Drive
REHOBOTH BEACH, 19971
Delaware

Lyons Consulting Group LLC
20 N. Wacker Drive
Suite 1750
CHICAGO, 60606
IL

Harris Associates
6625 S. Valley View Blvd., #208
LAS VEGAS, 89118
NV

Envy Modular Wall Systems Inc.
PO Box 321502
FLINT, 48532
MI

Amalyah Oren
396 5th Avenue
Apt 2F
BROOKLYN, 11215
NEW YORK

Mats Meyer
116 John St,
Apt 22
New York, 10038
NY
                Case 18-12365-CSS    Doc 3   Filed 10/18/18   Page 42 of 56



Lena Tesone
521 Pelham Manor Rd
PELHAM, 10803
NY

Joanna Krupnick
23-10 31st Drive, Apt 6
ASTORIA, 11106
NY

Marcel Dion Lighting Design
431 Rhodes Avenue
Toronto, M4L 3A6
Ontario, Canada

Anastasia Alworth
4563 Casa Mia Circle
LAS VEGAS, 89121
Nevada

Alta Construction, Inc.
369 E. Blaine Street
CORONA, 92879
CA

EXP Services Inc.
220 Commerce Valley Drive, STe 500
Markham, L3T 0A8
Ontario, Canada

Stantec Architecture Ltd
10160-112 Street
Edmonton, T5K 2L6
Alberta, Canada

Jennifer Hopf

Ad Art, Inc.
2321 Rosecrans Avenue # 1250
EL SEGUNDO, 90245
CA

Terp Consulting
Mo Mon Tai, Inc.
7936 Monaco Bay Court
LAS VEGAS, 89117
NV
               Case 18-12365-CSS          Doc 3   Filed 10/18/18   Page 43 of 56



ARC Document Solutions, LLC.
4345 Dean Martin Drive
LAS VEGAS, 89103
NV

ChannelAdvisor Corporation
Lockbox W-502057
P.O. Box 7777
PHILADELPHIA, 19175
PA

Schneider Electric Buildings Americas, Inc.
P.O. Box 841868
DALLAS, 75284
TX

Emarsys North America Inc.
DEPT CH 10915
PALATINE, 60055
IL

Employment Practices Advisors, Inc.
1019 Ft. Salonga Road
Suite 10-333
NORTHPORT, 11768
NY

Ita Lafontant
225 Parkside Ave
Apt 4U
BROOKLYN, 11226

Purchase Power
Pitney Bowes
PO Box 371874
Pittsburgh, 15250-7874
PA

Art & Design Licensing GmbH
Gartenstr 8a 60594
Frankfurt

O'C Carpet and Window Treatments Inc.
767 Lexington Avenue, Ste 405
NEW YORK, 10065
New York
                Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 44 of 56



Oval Communication Inc.
45 Vidoni Drive
MOUNT SINAI, 11766
NY

SUVA Architecture Inc.
318 Homer Street # 807
Vancouver, V6B 2V2
BC

Kasugai Blossom
401 Schenectady Ave
Apt. 7E
BROOKLYN, 11213
New York

Jen Hui Chang

Oxford Properties Group
1 Yorkdale Road
Suite 500
Toronto, M6A 3A1
Ontario

Employment Security Division
Contributions Section/Bond Unit
500 E. Third Street
CARSON CITY, 89713
Nevada

JAMS, Inc.
PO Box 845402
LOS ANGELES, 90084
CA

Jim K. Decker
1432 Castle Crest Drive
Las Vegas, 89117-7006

The Forum Shops, LLC
867011 Reliable Parkway
Chicago, 60686-0070
IL

Best Agency
5801 S Decatur Blvd, Suite #110
LAS VEGAS, 89118
               Case 18-12365-CSS        Doc 3   Filed 10/18/18   Page 45 of 56



Casadevall Romania S.R.L.
TIMISOARA, STR OVIDIU COTRUS
Cotrus
Romania

Borden Ladner Gervais
22 Adelaide St West
Ontario, M5H 4E3

Dragon Interiors
16 Eugene St
, TORONTO

Delta Security & Safety Services, Inc
100 Hanlan Rd, Unit 3
Ontario, WOODBRIDGE
Canada

AME Consulting Group
721 Johnson St
, VICTORIA

AES Engineering Ltd.
2nd Floor- 1330 Granville St
Vancouver, V6Z 1M7

Dotmailer Limited
No1 London Bridge
, SOUTHWARK
London

Trade Center Security Systems, Inc
45 New Street
NEW YORK, 10004

House of POP LLC
159 Withers St. #1R
BROOKLYN, 11211

Rachael Grannell

Mariia Bilopolska
551 W. 181st Street
Apt. 142
NEW YORK, 10033
New York

Sparrow Bridal
8332 La Mesa Blvd
LA MESA, 91942
California
              Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 46 of 56



Amachris
110 Parr Boulevard, Unit 7
Bolton, L7E 4J4

Adart
150 Executive Park Blvd #2100
Please use 40617.
SAN FRANCISCO, 94134

Furniture Medic
99 Florida Street
FARMINGDALE, 11735
NY

Charles Haug Bookkeeping
6 Gregg CT
WILMINGTON, 19808
DE

The Cadillac Fairview Corp Ltd
910-609 Granville St
Vancouver, VTY 1G5
Canada

Brianna Glancz

Cindi Rose
803 Country Lane
HOUSTON, 77024
Texas

Artist On the Go
1609 N. Bush St
#106
SANTA ANA, 92701
California

Silhouettes by Candice
7013 Matilija Ave
VAN NUYS, 91405
California

Pearson & Pearson, Inc
7065 W. Ann Road Ste.#130-449
LAS VEGAS, 89130
Nevada

Metal Brite
210 Route 4 East
PARAMUS, 07652
New Jersey
               Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 47 of 56



PORTLAND PR LTD
85 Strand
, WC2R 0DW

Katherine Kushnirskiy

Ravit Turjeman
157 West 105th Street
Apt # 4ER
NEW YORK, 10025
New York

Total Fire Protection
5322 Avenue N
BROOKLYN, 11234
New York

ISS Facility Services
PO BOX 689
SAN ANTONIO, 78293
TEXAS

Jenny Lee Fowler
443 New Salem Rd
KINGSTON, 12401
New York

Atilla Iskifoglu
9225 Mira Mesa Blvd STE 208C
SAN DIEGO, 92126
California

Constant Media
48 Mosquito Way
Hatfield, AL10 9GL
Hertfordshire

Nemetz & Associates Ltd.
2009 West 4th Ave
Vancouver, V6J 1 N3
BC

Jessica Eisenbarth
76 Maryland Ave
LONG BEACH, 11561
New York
              Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 48 of 56



Noah Lee Margetts
1720 N Harvard Blvd
Apartment 21
LOS ANGELES, 90027
CA

Joshua Daniel Kaye
9707 4th Ave
Apartment 2V
BROOKLYN, 11209
New York

Sage Intelligence Group LLC
261 West 35th Street
Suite 404
NEW YORK, 10001
New York

Frances T. Liang
219-57 74th Ave
2nd Floor
OAKLAND GARDENS, 11364
New York

Cosmopolitan Management LLC
40 Maple Ave
HARTSDALE, 10530
New York

N-Styl Construction, Inc
115 Woodstream Blvd
Unit 6
ONTARIO, L4L 8K5
CANADA

Jodi G Carr
289 Bluefield Dr
SAN JOSE, 95136
California

Jean-Louis Vorburger
PO Box 171
HAWLEY, 18428
PA

Jessica Eisenbarth
91 Ohio Ave
LONG BEACH, 11561
New York
              Case 18-12365-CSS         Doc 3      Filed 10/18/18   Page 49 of 56



Shanell Odum
120 Casals Place
Apt 31J
BRONX, 10475
New York

Harper Collins Publishers
PO Box 360846
PITTSBURGH, 15251
Pennsylvania

Dynamic Resources, Inc
25 West 31st street
NEW YORK, 10001
New York

Allison Taylor
44 Timber Ridge Dr
HUNTINGTON, 11743
New York

State of Maryland Dept of Assessments & Taxation
301 West Preston St
BALTIMORE, 21201
Maryland

PJ Mechanical Service and Maintenance Corp
55 Broad St
4th floor
NEW YORK, 10004
New York

Laura Nava
1484 27th Ave
SAN FRANCISCO, 94122
California

Caitlyn Howard
903 Deland Ave
Cherry Hill, 08034
New Jersey

Bottomless Closet

Scratch Events, LLC
32 Cooper Square
3rd Floor
NEW YORK, 10003
New York
                Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 50 of 56



NDP Staff, LLC
908 Ohio Ave
LONG BEACH, 90804
California

Ellen Byrne Illustration
19 W third st
FREDERICK, 21701
Maryland

Cammi
1829 Jack Rabbit Way
LAS VEGAS, 89128
NV

Coffee or Tea Creative
81 Arborway
JAMAICA PLAIN, 02130
MA

Ivan David Engineers & Associates
153 Center St, 208
NEW YORK, 10013
New York

Alisped USA, Inc
381 Sunrise Highway, Suite 505
LYNBROOK, 11563
New York

Paladin Security
425 University Ave
, M5G 1T6
Toronto

Zendesk, Inc
1019 Market St
SAN FRANCISCO, 94103
California

Sherene Davis

Caliper Media Inc.
419 Park Ave South Suite 1008
NEW YORK, 10016
New York

Seddio & Associates, PC
BROOKLYN11236
NY
USA
              Case 18-12365-CSS        Doc 3   Filed 10/18/18   Page 51 of 56



DHL Express - USA
CHICAGO
800-722-0081, 60693
IL
USA

RGIS
DETROIT
48277
MT
USA

CBRE, Inc
P.O.Box 406588
ATLANTA
30384
AT
USA

DEDON LAYOUTS INC
Mississauga
Ontario
L5N 6S2
ON
Canada

UNO Digital Screen Press LTD
Unit 101-3840 Jacombs Road
Richmond, V6V 1Y6
Canada
Canada

Janeen Alexander
C/O Links of London - World Trade Centre
Suite LL 2305
NEW YORK, 10007
United States
USA

The Otheroom Las Vegas
3500 Las Vegas Blvd South
Ste 502
Las Vegas, NEVADA- 89109

Convene One World Trade, LLC
Attn: Accounts Receivables
101 Greenwich Street, 4th Floor
New York, NY - 10006
               Case 18-12365-CSS      Doc 3   Filed 10/18/18   Page 52 of 56



National September 11 Memorial & Museum
National September 11 Memorial & Museum
Attn: Jan-Michael Llanes
200 Liberty St, 16th Floor, NY - 10281
New York

Accurate Engraving Co
PO Box 150008
83-30 Austin St
Key Gardens, 10017
NY

Connoisseurs UK/ Goodman Bros Ltd
Unit 2, The Mill, Market Ln
King's Lynn
Norfolk, PE34 4HR
United Kingdom

Boom Imaging
7 Nanigan Dr
Toronto , M4H 1G3
ON

Ulmer & Berne LLP
Attn: John Bennett,
600 Vine Street , Suite 2800
Cincinnati, 45202
OH

alfonso Ochoa
830 W. Leland Ave
Unit 102
Chicago, 60640
IL

JCDecaux Airport , Inc
General Post Office
P.O Box 5436
New York, 10087-5436
NY

Precision Network Wiring
337 Boulevard
New Milford, 07646
NJ

Latoya Odlum
Folli Follie World Trade Center
185 Greenwich Street; Suite LL-2360
New York, 10007
NY
              Case 18-12365-CSS       Doc 3   Filed 10/18/18   Page 53 of 56



Lucky Consol Inc.
3525 Lomita Blvd
Suite 103
Torrance, 90505
CA

Hearst Magazines
PO Box 90002
Prescott, 86304-9002
AZ

Studio 3
340 Madison Ave
19th Floor
New York, 10173
NY

Get-A-Can
278-282 West Railway Avenue
Paterson, 07503
NJ

Maria Argyros
3225 Glennon Place
Bronx, 10465
NY

Nicole Sanjideh
1427 Courtyard Drive
San Jose, 95118
CA

Megan Henry
270 Walt Whitman Road
Huntington Station, 11746
NY

Johnson Controls Fire Protection LP
Dept. CH 10320
Palatine, 60055-0320
IL

Gleim The Jeweler
P.O.Box 718
Palo Alto, 94302
CA
                 Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 54 of 56



SBH Fashion, Inc
35 West 36 Street
Suite 11E
New York, 10018
NY

Varick Street Litho (VSL)
149 West 27th Street
New York, 10001
NY

Katona & Mir LLP
40 Fulton Street
23rd Floor
New York, 10038
NY

Department of Homeland Security

JAMS, Inc
P.O.Box 845402
Los Angeles, 90084
CA

Vanguard Direct
519 - 8th Ave, 23rd Floor
New York, 10018
NY

Martha Parilla

wedding Favorites
14752 Sinclair Circle Ste B
Tustin, 92780
CA

200 Park Services LLC
P.O Box 28834
New York, 10087
NY

Liming Wang

Alicia Almeida

YRC Freight
10990 Roe Ave
Overland Park, 66211
KS
               Case 18-12365-CSS   Doc 3   Filed 10/18/18   Page 55 of 56



Troy Agena
103 Blueberry Lane
Henderson, 89074
NV

Knieya Peterson
40335 Winchester Road
Suite E121
Temecula, 92591
CA

Angelica Angelo

Bellagio Jewelers
14 Westwood Avenue
Westwood, 07675
NJ

Cohen & Mizrahi LLP

DHL Global Forwarding
Chicago Lockbox # 14076
14076 Collection Centre Drive
Chicago, 60693
IL

Modern Luxury
Niche Media Holdings
P.O.Box 530206
Atlanta, 30353-0206
GA

Eisenberg & Baum, LLP
24 Union Square East, 4th Floor
New York, 10003
NY

C Publishing LLC
1543 7th St,
#202
Santa Monica, 90401
CA

Jennifer Lavorante

Peter O'Sullivan
              Case 18-12365-CSS     Doc 3   Filed 10/18/18   Page 56 of 56



FOA & SON CORPORATION
68 South Service Road
Ste 210
Melville, 11747
USA

Rue Qian Zhang
8610 S Maryland Pkwy
Apt 1118
las vegas , 89123

Fernanda Lizama

Young Conaway Stargatt Taylor LLP
1000 North King Street
Rodney Square
Wilimington, 19801

Ke Wang
13762 Sorbonne St.
San Diego , 92128
USA

GC Pivotal LLC
7900 Tysons One Place
Suite 1450
Mclean, 22102

Hilco Asset Protection, LLC
5 Revere
Suite 206
Northbrook , 60062
Illinois
